DETAILED ACTION
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 16 and 18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Morrison (US 2010/0103330).
Regarding claim 1, Morrison discloses an immersive multimedia system adapted to provide an immersive multimedia context in a space comprising a wall and a ground (fig. 2), wherein the immersive multimedia system comprises: 
a plurality of movable interactive units (284, fig. 7g) disposed on at least one of the wall and the ground (para. 48, 43); 
an imaging apparatus (32, fig. 1 and projector in fig. 7g) adapted to display an image screen on at least one of the wall and the ground (para. 42); and 
a computer device (30, fig. 1 and personal computer in fig. 7g) connected to the plurality of the movable interactive units and the imaging apparatus (para. 42; wherein the touch panel, the projector and the computer are in a closed loop), and adapted to control the plurality of the movable interactive units for changing the movement state of the moveable interactive units in response to at least one of the movable interactive units sensing being touched (para. 65; wherein sliders 285 are moveable), and determining the content of the image screen displayed by the imaging apparatus according to an interactive mode (see fig. 7g and para. 65; wherein the projected image size is changed according to slider movement),
wherein the plurality of the movable interactive units each comprise a touch sensing unit (24, fig. 1 as applied to each slider), and the image screen provided by the imaging apparatus is 
Regarding claim 16, Morrison discloses wherein the imaging apparatus is a projector (32, fig. 1) adapted to project the image screen on at least one of the wall and the ground.  
Claim 18 is rejected for the same reasons as claim 1 above.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Morrison in view of Seo (US 2017/0060319).
Regarding claim 17, Morrison discloses wherein the imaging apparatus is a panel (26, fig. 1) disclosed along at least one of the wall and ground.
Morrison fails to disclose wherein the panel is a display panel.
Seo discloses wherein the imaging apparatus is a display panel (see 110, fig. 5) disposed along at least one of the wall and the ground.
When the invention was made (pre-AIA ) or before the effective filing date of the claimed invention (AIA ), it would have been obvious to one of ordinary skill in the art to include the teachings of Seo in the device of Morrison in view of Gelbman. The motivation for doing so would have been to provide a display device for displaying images to a user (Seo; see fig. 5A-B), providing a self-contained display device for smaller spaces. Further wherein the display panel could be used in brighter areas in comparison to a projector.
Allowable Subject Matter
Claims 2-15 and 18-28 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
Applicant’s arguments with respect to claims have been considered but are moot in view of new grounds of rejection. See new citations above.
	Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBIN J MISHLER whose telephone number is (571)270-7251.  The examiner can normally be reached on 8:00-5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NITIN PATEL can be reached on (571)272-7677.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should 






/ROBIN J MISHLER/Primary Examiner, Art Unit 2628